DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks/Arguments
Claim Status: The Examiner accepts the Claim status of claims 1-18 being pending (claims 1 and 11 being independent), on page 7 of Applicant’s response. The Examiner also accepts after verification that no new matter has been added.
Title: The Examiner accepts the Title amendment to the clearly descriptive Title on page 7 of Applicant’s response as suggested in the non-Final office action dated 02/25/2022.
Specification: The Examiner accepts the specification amendment on page 7 & 8 of Applicant’s response regarding [0071] of the specification.
112(b): The Examiner accepts the amendments of claims 1, 3, 8, and 11 setting proper antecedent basis on page 8 of Applicant’s response, and hereby withdraws the 112(b)-indefinite rejection of these claims.
102(a)1: The Examiner asserts that Sandhu et al US 2018/0337087 (Method Figs 7 – 8 within the same embodiment 10a of the non-Final rejection on record) anticipates the amendments of independent claims 1 & 11. Please see the rejection below:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sandhu et al, US 2018/0337087 A1 (hereinafter Sandhu). Please refer to the annotated Figure below:

    PNG
    media_image1.png
    630
    886
    media_image1.png
    Greyscale

Regarding Claim 1, Sandhu teaches (Figs. 7-8, [004]) a method of manufacturing a semiconductor device, the method comprising:  
5forming a stacked structure ([0004]) including trenches (Fig. 7: T1, T2, & T3) having different depths (Fig. 7: T1, T2, & T3); 
forming an insulating layer (50) on the stacked structure ([0004]) to fill the trenches (T1, T2, & T3); 
forming a plurality of protrusions (Fig.7: P1, P2, & P3) located over 10locations of the trenches by patterning (Fig. 7: 50; teaches a patternable/patterned insulating layer) the insulating layer (50); 
and forming insulating patterns (Fig.7: 50) filling ([0042] teaches the openings/trenches are entirely filled utilizing only the dielectric material 50 of FIG. 7) the trenches (T1-T3), respectively, by planarizing (Fig. 8: construction after planarization) a patterned insulating layer (50) including the plurality of protrusions (P1-P3).
Regarding Claim 2, Sandhu teaches the method of claim 1, wherein at least one of the plurality of protrusions has a greater width (P2) than remaining protrusions (P1, P3).
Regarding Claim 3, Sandhu teaches the method of claim 1, wherein a protrusion (P2) apart from 20a cell region (CR; [006] lines 5-9), among the plurality of protrusions (P1-P3), has a greater width (P2) than a protrusion (P1) adjacent to the cell region ([006] lines 5-9).
Regarding Claim 4, Sandhu teaches the method of claim 1, wherein a protrusion having a higher force of static friction has a greater width (P2) than a 34PA3997-0 protrusion having a lower force of static friction (P1) when the insulating layer (50) is planarized (Fig. 8) (It is inherent that at small scales, static friction increases with area (see Holzner, S., "How Surface Area Affects the Force of Friction", dummies, A Wiley Brand, 3/26/2016, https://www.dummies.com/article/academics-the-arts/science/physics/how-surface-area-affects-the-force-of-friction-174225?keyword=force%20of%20friction%20and%20surface, accessed 2/11/2022. for evidence).
Regarding Claim 5, Sandhu teaches the method of claim 1, wherein the patterned 5insulating layer (50) includes a dummy protrusion (Fig. 7: DP) located adjacent to the plurality of protrusions (P1-P3).
Regarding Claim 6, Sandhu teaches the method of claim 5, wherein the stacked structure ([0004]) includes a cell region ([006] lines 5-9) and a contact region ([0009] lines 1-6), wherein the plurality 10of protrusions (P1-P3) and the dummy protrusion (DP) are located in the contact region ([0009] lines 1-6) , and wherein the dummy protrusion (DP) is located farther apart from the cell region (CR; [006] lines 5-9) than the plurality of protrusions (P1-P3).
Regarding Claim 7, Sandhu teaches the method of claim 1, wherein the plurality of protrusions (P1-P3) include grooves (G1-G3) having different depths (Depth of G2 > Depth of G1).
Regarding Claim 8, Sandhu teaches the method of claim 7, wherein the grooves (G1-G3) are located corresponding to the locations of the trenches (T1-T3).
Regarding Claim 9, Sandhu teaches the method of claim 8, wherein a groove (G2) corresponding to a deeper trench (T2) has a greater depth (Depth of G2) than a groove (G1) corresponding to a shallower trench (T1).
Regarding Claim 10, Sandhu teaches the method of claim 1, wherein each of the trenches has a stepped inner wall ([0009] “the steps at the bottom of opening 16 may be considered to be representative of stair-step type structures”).
Regarding Claim 11, Sandhu teaches a method of manufacturing a semiconductor device, 5the method comprising: 
forming a stacked structure ([0004]) including a cell region (CR; [006] lines 5-9) and a contact region ([0009] lines 1-6); 
forming, in the contact region ([0009] lines 1-6) of the stacked structure ([0004]), a first trench (T1) adjacent to the cell region ([006] lines 5-9) and a second trench apart 10from the cell region (T2); 
forming an insulating layer (50) on the stacked structure ([0004]) to fill ([0042] teaches the openings/trenches are entirely filled utilizing only the dielectric material 50 of FIG. 7) the first (T1) and second (T2) trenches;
patterning (Fig. 7: 50; teaches a patternable/ patterned insulating layer) the insulating layer (50) to form a first protrusion (P1) over the first trench (T1) and a second protrusion (P2) 15corresponding to the second trench (T2), wherein the second protrusion (P2) is wider than the first protrusion (P1); 
and planarizing (Fig. 8: construction after planarization) a patterned insulating layer (50) including the first protrusion (P1) and the second protrusion (P2).
Regarding Claim 12, Sandhu teaches the method of claim 11, wherein a depth (Depth of T2) of the second trench (T2) is greater than a depth (Depth of T1) of the first trench (T1).
Regarding Claim 13, Sandhu teaches the method of claim 11, wherein the patterned insulating layer (50) includes a dummy protrusion (DP) adjacent (Adjacent is given its broadest reasonable interpretation) to the 36PA3997-0 second protrusion (P2).
Regarding Claim 14, Sandhu teaches the method of claim 13, wherein the dummy protrusion (DP) is located farther apart from the cell region (CR; [006] lines 5-9) than the 5first (P1) and second protrusions (P2).
Regarding Claim 15, Sandhu teaches the method of claim 11, wherein the first protrusion (P1) includes a first groove (G1), wherein the second protrusion (P2) includes a second groove (G2), and wherein a depth (Depth of G1) of the first groove (G1) is 10different than a depth (Depth of G2) of the second groove (G2).
Regarding Claim 16, Sandhu teaches the method of claim 15, wherein the first groove (G1) is located corresponding to a location of the first trench (T1) and the second groove (G2) is located corresponding to a location of the 15second trench (T2).
Regarding Claim 17, Sandhu teaches the method of claim 16, wherein a depth (Depth of T2) of the second trench (T2) is greater than a depth (Depth of T1) of the first trench (T1), and wherein the depth (Depth of G2) of the second groove (G2) is greater than the 20depth (Depth of G1) than the first groove (G1).
Regarding Claim 18, Sandhu teaches the method of claim 11, wherein each of the first and second trenches has a stepped inner wall ([0009] “the steps at the bottom of opening 16 may be considered to be representative of stair-step type structures”).
Related Art
The examiner would like to share following pertinent prior art references that are not relied upon in this rejection that show planarization of patterned insulation layer filling different depth trenches that penetrate the substrate/stacked structure:
Tsai US 2015/0048475, Figs 3A3-3D
​Lee US 2017/0317088 Fig. 1C
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER M ELMARHOUMI whose telephone number is (571)272-3557. The examiner can normally be reached M-Th 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER M ELMARHOUMI/Examiner, Art Unit 2826                                                                                                                                                                                                        

/DAVIENNE N MONBLEAU/Supervisory Patent Examiner, Art Unit 2826